136 F.3d 1115
UNITED STATES of America, Plaintiff-Appellee,v.Paul R. STAFFORD, Sr., Defendant-Appellant.
No. 97-1542.
United States Court of Appeals,Seventh Circuit.
March 18, 1998.

Before POSNER, Chief Judge, COFFEY, Circuit Judge, and ROVNER, Circuit Judge.

ORDER

1
On the basis of the petition for rehearing filed in this matter by defendant Stafford, the court hereby modifies its decision of February 3 to order that Stafford be resentenced on the same ground (no violation of 18 U.S.C. § 2314) that the decision had ordered the resentencing of his codefendant Allison.  We thought that Stafford had waived this ground, but the petition for rehearing reminds us of an order entered by this court last year allowing him to adopt without separate briefing the arguments of his codefendant.  The order was not referenced in his brief, in which he stated that he was adopting Allison's statement of facts but did not indicate that he was adopting any of Allison's arguments.  As we had merely permitted, and not directed, Stafford to adopt Allison's argument, the silence in the brief could be interpreted as a decision not to adopt Allison's section 2314 argument.  But rather than stand on a technicality, we direct that Stafford be resentenced too.